                                                                         Case 2:17-cv-00421-NVW Document 120 Filed 12/04/18 Page 1 of 2



                                                                   1   Steven D. Jerome (#018420)
                                                                       David E. Rogers (#019274)
                                                                   2   David G. Barker (#024657)
                                                                       Jacob C. Jones (#029971)
                                                                   3   SNELL & WILMER L.L.P.
                                                                       One Arizona Center
                                                                   4   400 E. Van Buren, Suite 1900
                                                                       Phoenix, Arizona 85004-2202
                                                                   5   Telephone: 602.382.6000
                                                                       Facsimile: 602.382.6070
                                                                   6   E-Mail: sjerome@swlaw.com
                                                                               drogers@swlaw.com
                                                                   7           dbarker@swlaw.com
                                                                               jcjones@swlaw.com
                                                                   8
                                                                       Attorneys for Defendant
                                                                   9   Mitel Networks Corporation
                                                                  10
                                                                                                     IN THE UNITED STATES DISTRICT COURT
                                                                  11
                                                                                                        FOR THE DISTRICT OF ARIZONA
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12
                                                                       Colocation America, Corp.,
Snell & Wilmer




                                                                  13                                                    Case No. CV-17-00421-PHX-NVW
                       Phoenix , Arizona 85004-2202




                                                                                        Plaintiff,
                              LAW OFFICES




                                                                  14
                               602.382 .6000




                                                                                v.
                                    L.L.P.




                                                                  15                                                    APPLICATION FOR WRIT OF
                                                                       Mitel Networks Corporation,                      GARNISHMENT (NON-EARNINGS)
                                                                  16                                                    (A.R.S. §§ 12-1572 through -1597)
                                                                                        Defendant.
                                                                  17                                                    Honorable Neil V. Wake
                                                                  18
                                                                       Mitel Networks Corporation,
                                                                  19
                                                                                        Counterclaimant,
                                                                  20          v.
                                                                  21   Colocation America, Inc.; Corey Allen
                                                                       Kotler and Mojgan Tabibnia, husband and
                                                                  22   wife,
                                                                  23                    Counterdefendants.
                                                                  24
                                                                       Wells Fargo Bank, N.A.
                                                                  25   c/o Corporation Service Company
                                                                       8825 N. 23rd Ave., Ste. 100
                                                                  26   Phoenix, Arizona 85021
                                                                  27                    Garnishee.
                                                                  28

                                                                       4822-7457-0369
                                                                         Case 2:17-cv-00421-NVW Document 120 Filed 12/04/18 Page 2 of 2



                                                                   1   1. I am the judgment creditor. I was awarded a money judgment or order against the
                                                                   2       judgment debtor.
                                                                   3   2. The amount of the outstanding balance on the judgment or order, including accrued
                                                                   4       interest and allowable costs, is $383,580.50 as of November 19, 2018. Interest accrues

                                                                   5       at the rate of 2.73% per annum. The cost of serving the Writ of Garnishment will be

                                                                   6       as shown on the Affidavit of Service and may be added to the Judgment along with
                                                                           allowable costs.
                                                                   7
                                                                       3. I believe the statements checked below are true:
                                                                   8
                                                                           (Check all that apply)
                                                                   9
                                                                           [ ] Garnishee owes judgment debtor money which was not earned by judgment debtor
                                                                  10
                                                                                for personal services.
                                                                  11
                                                                           [X] Garnishee is holding money for judgment debtor which is not exempt from
             One Ariz ona Center, 400 E. Van Buren, Suite 190 0




                                                                  12
                                                                           collection.
Snell & Wilmer




                                                                  13
                       Phoenix , Arizona 85004-2202




                                                                           [X] Garnishee has personal property which belongs to judgment debtor and is not
                              LAW OFFICES




                                                                  14
                               602.382 .6000




                                                                                exempt from collection.
                                    L.L.P.




                                                                  15       [ ] Garnishee is a corporation and judgment debtor owns shares or other interest in the
                                                                  16
                                                                           corporation.
                                                                  17
                                                                       4. I have provided garnishee’s name and address in the caption above.
                                                                  18
                                                                  19   5. I have attached a completed Writ of Garnishment and Summons form and ask that the

                                                                  20       Writ be issued.
                                                                  21
                                                                       _________________              /s/ Steven D. Jerome
                                                                  22         Date                            Signature of Judgment Creditor or Authorized Agent
                                                                  23
                                                                  24
                                                                  25
                                                                  26
                                                                  27
                                                                  28

                                                                       4822-7457-0369
                                                                                                                   -2-
